Title: To George Washington from Major General William Heath, 20 February 1780
From: Heath, William
To: Washington, George


          
            Dear General,
            Highlands [N.Y.] Feby 20. 1780
          
          The weather having taken a more favorable turn for journeying, I purpose Setting out to morrow morning for New England.
          I was in hopes your Excellency would have found it convenient to decide on the situation of Cap. Cartwright before his return to the Eastward. For want of a determination, he was uneasy when he came out. he has since made a representation of the circumstances attending his case, and it gives me pain to think that he is to leave camp without having the uncertainty removed.
          If he cannot be reinstated in his command in the line, nor be entitled to promotion on his commission as captain, would there be an impropriety in establishing him as an aid de camp appointed before the resolve of Congress for the arrangement of the army? there would it appears to me, be a propriety in permitting one or the other. the suspence has prevented his drawing either pay or supplies from the public: he does not at present incline to attend to his private Interest: and I am unwilling he should retire from the service. I request, however, your Excellency would be pleased to Signify your pleasure for his government. I have the honor to be With the greatest respect Your Excellencys Most obedt Servt
          
            W. Heath
          
         